Exhibit 10.2

 

 

CERTAIN INFORMATION IDENTIFIED IN THIS DOCUMENT, MARKED BY BRACKETS AND
ASTERISKS (“[***]”),

HAS BEEN EXCLUDED PURSUANT TO ITEM 601(B)(10) OF REGULATION S-K UNDER THE
SECURITIES ACT OF 1933,

AS AMENDED, BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (“Agreement”) is made effective June 12, 2020
between Xenetic Biosciences, Inc. a Nevada corporation having its place of
business at 40 Speen Street, Suite 102, Framingham, Massachusetts 01701
(“Sponsor”) and PJSC Pharmsynthez, a Russian public joint stock company having
an address of №134, Liter 1, Poselok Kuzmolovsky, St. Kapitolovo, Vsevolozhsky
Raion, Leningradskaya Oblast, 188663, Russia (“Pharms”). When signed by both
Parties, this Agreement will set forth the terms and conditions under which
Pharms agrees to provide certain services to Sponsor as set forth herein. This
Agreement shall be effective as of the date of last signature (“Effective
Date”). Individually, each of Sponsor and Pharms is a “Party” and collectively,
“Parties.”

 

Recitals:

 

A.       Sponsor is in the business of developing, manufacturing and/or
distributing pharmaceutical products, medical devices and/or biotechnology
products. Pharms is in the business of developing, manufacturing and/or
distributing pharmaceutical products, medical devices and/or biotechnology
products, and in providing clinical trial services, research, and other services
for the pharmaceutical, medical device and biotechnology industries.

 

B.       Sponsor and Pharms entered into a Sponsored Research Agreement (“SRA”)
on August 12, 2019 that the Parties intend to terminate coincident with the
entry of Sponsor and Pharms into this Agreement. The SRA is attached as Exhibit
C to this Agreement.

 

C.       The Parties agree that prior to termination of the SRA, Sponsor had
paid $350,000 United States Dollars (“USD”) to Pharms. The Parties also agree
that the funds paid by Sponsor will be credited against amounts due under this
Agreement and shall be used by Pharms for payment of any costs and expenses
incurred by Pharms or a third party engaged by Pharms pursuant to the terms of
this Agreement.

 

D.       Sponsor and Pharms further agree and understand that the terms,
obligations and rights of this Agreement shall supercede any terms, obligations
and rights either Party previously bore under the SRA, which has now been
terminated by the Parties.

 

Sponsor and Pharms desire to enter into this Agreement to provide the terms and
conditions upon which Sponsor may engage Pharms from time-to-time to provide
services for individual studies or projects by executing individual Work Orders
(as defined below) specifying the details of the services, which are generally
set forth in the Program Summary attached as Exhibit A, and the related terms
and conditions.

 

 

 



 1 

 

 

Agreement:

 

1.0Scope of the Agreement; Work Orders; Nature of Services; Change Orders.

 

1.1Scope of Agreement. As a “master” form of contract, this Agreement allows the
parties to contract for multiple projects through the issuance of multiple Work
Orders (as discussed in Section 1.3 below), without having to re-negotiate the
basic terms and conditions contained herein. This Agreement covers the provision
of services by Pharms and Pharms’s corporate affiliates (see Section 1.5) and,
accordingly, this Agreement represents a vehicle by which Sponsor can
efficiently contract with Pharms and its corporate affiliates for a broad range
of services.

 

1.2Nature of Services. The services covered by this Agreement may include expert
consultation, clinical trial services, data processing, data management,
clerical, project management, and other research and development services
requested by Sponsor from time-to-time and agreed to by Pharms as set forth in
the relevant Work Order (collectively, the “Services”).

 

1.3Work Orders. The specific details of each project under this Agreement (each
“Project” or “Study”) shall be separately negotiated and specified in writing on
terms and in a form acceptable to the parties (each such writing, a “Work
Order”). A sample Work Order is attached hereto as Exhibit B. Each Work Order
will include, as appropriate, the scope of work, timeline, and budget and
payment schedule. Each Work Order shall be subject to all of the terms and
conditions of this Agreement, in addition to the specific details set forth in
the Work Order. To the extent any terms or provisions of a Work Order conflict
with the terms and provisions of this Agreement, the terms and provisions of
this Agreement shall control, except to the extent that the relevant Work Order
expressly and specifically states an intent to supersede this Agreement on a
specific matter. All Work Orders and other exhibits hereto shall be deemed to be
incorporated herein by reference. The terms and conditions of this Agreement
shall apply to all work performed on each Project, including work performed
prior to the effective date of the Project at the request of Sponsor.

 

1.4Change Orders. Any change in the details of a Work Order or the assumptions
upon which the Work Order is based (including, but not limited to, changes in an
agreed starting date for a Project or suspension of the Project by Sponsor) may
require changes in the budget and/or timelines, and shall require a written
authorization of Sponsor. The changes and associated costs will be captured in a
written amendment to the Work Order (a “Change Order”). Each Change Order shall
detail the requested changes to the applicable task, responsibility, duty,
budget, timeline or other matter. The Change Order will become effective upon
the execution of the Change Order by both parties, and Pharms will be given a
reasonable period of time within which to implement the changes. Both parties
agree to act in good faith and promptly when considering a Change Order
requested by the other party. Without limiting the foregoing, Sponsor agrees
that it will not unreasonably withhold approval of a Change Order, even if it
involves a fixed price contract, if the proposed changes in budgets or timelines
result from, among other appropriate reasons, forces outside the reasonable
control of Pharms or changes in the assumptions upon which the initial budget or
timelines were based, including, but not limited to, the assumptions set forth
in the budget or timelines.

 

1.5Affiliates and CRO Partners. Sponsor agrees that Pharms may use the services
of its CRO partners and affiliates (“Subcontractors”) to fulfill Pharms’s
obligations under this Agreement or any Work Order and Pharms shall remain
responsible for all such Services performed by its Subcontractors. To the extent
that Pharms uses the services of its CRO partners or affiliates to fulfill any
obligation under this Agreement or any Work Order, Pharms shall provide a copy
of any CRO partner or affiliate agreement to Sponsor prior to entry for review
and comment and Pharms shall not enter into an agreement with a CRO partner or
affiliate without first obtaining Sponsor’s written consent. Sponsor shall also
be provided a copy of the final, signed agreement entered into under this
Section 1.5 with a CRO partner or affiliate. The terms, conditions and rights in
this Agreement shall be incorporated into the Work Order and such affiliate,
notwithstanding the foregoing, shall be solely responsible for the performance
of the Services under such Work Order. The term “affiliate” shall mean all
entities controlling, controlled by or under common control with Pharms or
Sponsor, as the case may be. The term “control” shall mean the ability to vote
more than fifty percent (50%) of the voting securities of any entity or
otherwise having the ability to direct the management and policies of an entity.
Any Subcontractors utilized to perform Services will be named in the Work Order.

 

 

 



 2 

 

 

2.0Payment of Fees and Expenses; Taxes; Currency Management; Investigator
Payments.

 

2.1Project Budget. Sponsor will pay Pharms the reasonable fees, expenses and
pass-through costs incurred in providing the Services in accordance with the
budget and payment terms contained in each Work Order. Reasonable pass-through
costs will be estimated in the budget and Sponsor shall pay the actual costs
incurred.

 

2.2Invoices. Pharms will invoice Sponsor in accordance with the budget and
payment schedule for Pharms’s fees, and monthly for its expenses and
pass-through costs incurred in performing the Services. All invoice payments
shall be made to Pharms within thirty (30) days of receipt except for
prepayment, advances and investigator invoices, which are due and payable upon
receipt. All invoices shall be deemed received three (3) business days after the
date postmarked if sent by mail, on the date sent if they are sent
electronically or by facsimile, and three (3) days after the date they are sent
if delivered by a reputable overnight delivery service. Expenses and
pass-through costs will be supported by a detailed summary sheet. If any portion
of an invoice is disputed, then Sponsor shall pay the undisputed amounts as set
forth above and the parties shall use good faith efforts to reconcile the
disputed amount as soon as practicable.

 

2.3Taxes. Pharms shall be responsible for paying for all taxes due that are
related to any work conducted by Pharms. To the extent that any taxes constitute
a cost that is reimbursable by Sponsor under this Agreement, such tax shall be
invoiced on the invoice for the month following payment of the tax.

 

2.4Foreign Currency Exchange. Unless otherwise specified in the Work Order, the
currency to be used for invoice and payment will be in US Dollars (the
“Contracted Currency”). If a currency referenced within the budget ceases to
become legal tender, the applicable replacement currency will be substituted for
such currency for purposes of this provision at an established conversion rate.

 

2.4.1Pass-Through Costs. If Pharms incurs pass-through costs in a currency other
than the Contracted Currency, then Sponsor shall reimburse Pharms for Pharms’s
actual costs in the Contracted Currency based on the Oanda foreign currency
exchange rate (Oanda.com) for the applicable currencies on the last business day
of the month immediately preceding the month in which such pass-through costs
are submitted.

 

2.5Investigator Payments. If Pharms will be paying Investigators and a site
where the work performed under this Agreement is conducted on behalf of Sponsor,
the parties will agree in the relevant Work Orders as to a schedule of the
amounts to be paid to Investigators. Sponsor acknowledges and agrees that
payments for Investigators’ services are pass-through payments to third parties
and are separate from payments for Pharms’s Services. Sponsor agrees that it
will not withhold Investigator payments except to the extent that it has
reasonable questions about the services performed by a particular Investigator.

 

2.6Milestones. In the event that milestones shall be provided under a Work Order
under this Agreement, and such milestones shall involve one or more payments by
Sponsor to Pharms, the Parties agree that a table shall be attached to the Work
Order that sets forth the milestone event that triggers the payment and the
amount of the payment to be made in USD or shares of Sponsor’s common stock. To
the extent that the milestone payment is made in shares of the Sponsor, the
shares shall be priced at a cost of one and 5/100 USD/Share ($1.05 USD/share).
The Parties additionally agree that the decision whether to pay the milestone
payment in cash or in shares shall be at the sole discretion of the Sponsor.
Further, if the milestone payment is provided in shares of Sponsor stock, the
shares shall be issued in the name of those individuals that Pharms identifies
in writing to Sponsor prior to the issuance of the shares, subject in all
respects to compliance with Section 2.7.  In the event of any change in the
number or kind of outstanding shares of the Company’s common stock by reason of
a stock split, stock dividend, recapitalization or reorganization, the number of
any shares subject to issuance under this Agreement as set forth under a Work
Order shall be appropriately adjusted by the Sponsor in its sole discretion, and
the decision of the Sponsor regarding any such adjustment shall be final,
binding and conclusive.

 

 

 



 3 

 

 

2.7Securities Laws. Notwithstanding any provision of this Agreement to the
contrary, the issuance of any shares under this Agreement will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the shares may then be listed. No shares will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no shares will be issued hereunder unless such
shares may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”). As a condition to any issuance hereunder, the Sponsor
may require Pharms, or any persons designated by Pharms to receive any shares,
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation, including the Securities Act
and the provisions of Regulation D and Regulation S promulgated thereunder, and
to make any representation or warranty with respect to such compliance as may be
requested by the Sponsor.

 

3.0Term; Termination.

 

3.1Term. This Agreement shall commence on the date it has been signed by all
parties and shall continue for a period of five (5) years from the date of
execution, or until terminated by either party in accordance with this Section
3.0; provided, however, that the Agreement shall continue to apply to the extent
that any Work Order previously executed under this Agreement is still active and
shall apply for the duration of the Services performed under such Work Order.

 

3.2Termination without Cause. Sponsor may terminate this Agreement or any Work
Order without cause at any time during the term of the Agreement on thirty (30)
days’ prior written notice to Pharms.

 

3.3Termination for Cause. Either party may terminate this Agreement or any Work
Order for material breach, which shall include Sponsor’s non-payment to Pharms,
upon thirty (30) days’ prior written notice specifying the nature of the breach,
if such breach has not been substantially cured within the thirty (30) day
period following the receipt of written notification for a material breach
unless the non-breaching party agrees in writing to extend the 30-day cure
period.

 

3.4Bankruptcy. Either party may terminate this Agreement or any Work Orders
immediately upon provision of written notice if the other party becomes
insolvent or files for bankruptcy.

 

3.5Identification of Work Order. Any written termination notice shall identify
the specific Work Order or Work Orders that are being terminated.

 

3.6Payment. Sponsor shall pay Pharms for all Services performed in accordance
with this Agreement and any relevant Work Order and reimburse Pharms for all
costs and expenses incurred in performing those Services, including all
non-cancelable costs incurred prior to termination but paid after the
termination date, even if the parties’ original payment schedule spreads out
payments for certain services or defers payments for certain services until the
end of the Study. If payments are unit or milestone based, and the Agreement or
a Work Order is terminated after costs have been incurred toward achieving
portions of one or more incomplete units or milestones, Sponsor will pay for
actual work performed toward those incomplete units or milestones up to the date
of termination, in addition to paying for completed units or milestones. All
costs and expenses that are included by Pharms shall be individually documented
in an invoice for reimbursement and Pharms shall provide to Sponsor any and all
documentary evidence for the cost and expense, including any and all receipts..

 

3.7Closeout. Upon termination of a Work Order, the parties shall promptly meet
to prepare a close-out schedule, and Pharms shall cease performing all work not
necessary for the orderly close-out of the Services or required by laws or
regulations. Sponsor shall pay for all actual costs, including reasonable time
as mutually agreed spent by Pharms personnel, incurred to complete activities
associated with the termination and close-out of affected Projects, including
the fulfillment of any regulatory requirements.

 

 

 



 4 

 

 

4.0Confidentiality.

 

4.1Confidential Information. Sponsor and its affiliates possess certain
confidential and proprietary data and information, including without limitation
Sponsor Property (as defined in Section 5.1 below) (“Sponsor Confidential
Information”), and Pharms and its affiliates possess certain confidential and
propriety information pertaining to its operations, methods and pricing (“Pharms
Confidential Information”) (Sponsor Confidential Information and Pharms
Confidential Information, including the terms of this Agreement and any Work
Order, are each referred to herein as “Confidential Information”). “Confidential
Information” does not include information that is (i) already in the receiving
party’s possession; (ii) part of the public domain through no fault of the
receiving party; (iii) received from a third party authorized to provide it;
(iv) independently developed by the receiving party; or (v) required by law to
be disclosed provided each party shall notify the other party prior to making
any required disclosure.

 

4.2Obligations. The Confidential Information shall be used by the receiving
party, its affiliates, and their employees only for purposes of performing the
receiving party’s obligations hereunder. Each party agrees that it will not
reveal, publish or otherwise disclose the Confidential Information of the other
party to any third party without the prior written consent of the disclosing
party, except for the receiving party’s respective affiliates, officers,
directors, representatives, agents, employees, independent contractors,
consultants, firms or outside attorneys (“Representatives”) as provided below.
The receiving party may disclose the disclosing party’s Confidential Information
to its Representatives who have a need to know such Confidential Information in
connection with the Services or potential services, provided that each of the
foregoing must be subject to written confidentiality obligations covering the
disclosing party’s Confidential Information to the same or greater extent as the
receiving party is obligated by this Agreement, and that the receiving party
remains responsible for all disclosures made to and by its Representatives.
These obligations of confidentiality and nondisclosure shall remain in effect
for a period of five years after the completion or termination of this Agreement
or the applicable Work Order, whichever is later. Neither Party shall modify,
enhance, compile or assemble (or reverse compile or disassemble), or reverse
engineer Confidential Information of the other or anything containing or
embodying such Confidential Information. Neither Party shall use any
Confidential Information of the other Party or the concepts therein for its own
benefit or for the benefit of a third party or for any purpose other than for
evaluating a possible business relationship. Neither Party shall remove any
proprietary legends or notices, including copyright notices, appearing on or in
the Confidential Information.

 

4.3Return of Confidential Information. Upon termination of this Agreement or a
Work Order and request by the other party, each party will return to the other
party Confidential Information that are held by that party or its employees,
agents or contractors in accordance with Section 6.2 (Record Retention) or
destroy them, if permissible, following the written request of the party that
owns such Confidential Information.

 

5.0Ownership and Inventions; No License.

 

5.1Sponsor Property. All data and information generated or derived by Pharms as
the result of Services performed by Pharms under this Agreement and which are
provided by Pharms to Sponsor as deliverables under this Agreement shall be and
remain the exclusive property of Sponsor (“Sponsor Property”). Any inventions
that may evolve from the data and information delivered to Sponsor as the result
of services performed by Pharms under this Agreement shall belong to Sponsor and
Pharms agrees to assign its rights in all such inventions and/or related patents
to Sponsor.

 

5.2No License. Neither anything contained herein, nor the delivery of any
information to a party hereto, shall be deemed to grant the receiving party any
right or license under any patents or patent applications or to any know-how,
technology or inventions of the disclosing party.

 

 

 



 5 

 

 

6.0Records and Materials.

 

6.1Record Storage. During the term of each Work Order, Pharms shall maintain all
materials, information and all other data obtained or generated by Pharms in the
course of providing the Services hereunder, including all computerized records
and files, in a secure area reasonably protected from fire, theft and
destruction. For global trials, the relevant hard copy Trial Master Files
(“TMF”) will be stored in the location(s) where the work is performed. The hard
copy files throughout the Project for review or other audit purposes will not be
shipped to a separate location unless specifically requested by Sponsor. If such
records are requested to be shipped, Sponsor shall have sole responsibility for
the costs of shipping the materials referred to herein, and Sponsor shall retain
and be responsible for the performance of any carrier designated by Sponsor for
the shipping of materials. When parties use an electronic TMF, Pharms will only
maintain the image of the wet ink signatures, and hard copies of such documents
will not be maintained.

 

6.2Record Retention. At the completion of the Services by Pharms, all materials,
information and all other data owned by Sponsor, regardless of the method of
storage or retrieval, shall be (i) delivered to Sponsor in such form as is then
currently in the possession of Pharms or (ii) disposed of, at the direction and
written request of Sponsor. Sponsor shall pay the costs associated with any of
the above options. In the event of early termination, Pharms will follow Pharms
procedures for document transfers. If the TMF is held in multiple Pharms
locations, it will be consolidated and shipped to the Sponsor. Sponsor shall
have sole responsibility for the costs of shipping of the materials and data
referred to herein for the carrier designated by Pharms. Sponsor shall retain
and be responsible for the costs of shipping and performance of any carrier
designated by Sponsor for the shipping of materials and data. Pharms will
forward all final paper and electronic Project-related records to the Sponsor.
Email communications for Services performed by Pharms will also be provided to
the Sponsor in a Personal Storage Table (.pst) file format on optical media. It
is the Sponsor’s responsibility to maintain the records per the appropriate
regulations and retention periods. After three calendar months from the date the
final shipment of the TMF is sent to the Sponsor, Pharms will ensure that the
TMF documentation that was stored electronically at Pharms is purged. Pharms
will not maintain duplicate Project-related records. Notwithstanding the
foregoing, Pharms, however, reserves the right to retain, at its own cost and
subject to the confidentiality provisions herein, copies of all materials and
data that may be needed to satisfy regulatory requirements, for insurance
purposes, marketing application support, or to demonstrate the performance of
its obligations hereunder.

 

7.0Relationship of the Parties.

 

7.1Independent Contractor. For the purposes of this Agreement, the parties
hereto are independent contractors and nothing contained in this Agreement shall
be construed to place them in the relationship of partners, principal and agent,
employer/employee or joint venturers. Neither party shall have the power or
right to bind or obligate the other party, and neither party shall hold itself
out as having such authority.

 

8.0Regulatory Compliance.

 

8.1General. Pharms agrees that its Services will be conducted in compliance with
all applicable laws, rules and regulations and with the standard of care
customary in the contract research organization industry. Sponsor agrees that
its obligations in connection with the clinical trial will be conducted in
compliance with all applicable laws rules and regulation in the clinical trial
industry. Pharms’s standard operating procedures will be used in performance of
the Services, unless otherwise specifically stated in the applicable Work Order.
Pharms certifies that it has not been debarred under the United States Generic
Drug Enforcement Act or any applicable law in any other country and that it will
not knowingly employ any person or entity that is so debarred to perform any
Services under this Agreement. Sponsor further represents that it will cooperate
with Pharms in taking any actions that Pharms reasonably believes are necessary
to comply with the regulatory obligations that have been transferred to Pharms.

 

8.2Privacy. To the extent applicable, Pharms and Sponsor agree to comply with
all applicable national and international privacy laws and regulations.

 

 

 



 6 

 

 

8.3Data Protection. Pharms shall at all times abide by its privacy policies and
Sponsor’s instructions on data protection when processing personal data under
this Agreement.

 

8.4Informed Consent Forms. Sponsor will review and approve all ICF templates and
any substantive changes required by the Investigators.

 

9.0Audits, Regulatory Inspections and Third Party Legal Proceedings.

 

9.1Sponsor Audits. During the term of the applicable Work Order, Pharms will
permit Sponsor’s representatives (provided that (a) such representatives are not
competitors of Pharms); and (b) prior to any audit Sponsor shall procure that
its non-employee representative enter into a confidentiality agreement with
Pharms on terms at least as stringent as the confidentiality terms herein) to
examine or audit the work performed hereunder and the facilities at which the
work is conducted at a mutually agreeable time during regular business hours to
determine that the Project assignment is being conducted in accordance with the
agreed Work Order specifications and that the facilities are adequate. Sponsor
agrees that it shall not disclose to any third party any information ascertained
by Sponsor in connection with any such audit or examination, except to the
extent required by law or regulation. Pharms will not provide Third Party audit
reports to the Sponsor unless it is a contracted audit in the Work Order for the
Sponsor.

 

9.2Regulatory Inspections. Each party acknowledges that the other party may
respond independently to any regulatory correspondence or inquiry in which such
party or its affiliates is named. Pharms shall whenever possible notify Sponsor
and shall provide Sponsor the opportunity to comment on any response to such
regulatory correspondence or inquiry in so far as it directly concerns a Study
or Project of Sponsor for which Pharms is providing Services, wherein, such
comment shall be reasonably considered. Sponsor shall whenever possible notify
Pharms and shall provide Pharms the opportunity to comment on any response to
such regulatory correspondence or inquiry in so far as it directly concerns a
Study or Project of Sponsor for which Pharms, its affiliates, Subcontractors or
Third Parties is providing Services, wherein, such comment shall be reasonably
considered. In addition, each party shall notify the other party promptly of any
FDA or other governmental or regulatory inspection, inquiry or findings
concerning any Study or Project of Sponsor in which Pharms is providing
Services. During any such inspection or inquiry, the parties agree to make
reasonable efforts to disclose only the information required to be disclosed.

 

9.3Third Party Legal Proceedings. In the event that Pharms or any of its
affiliates, and its and their employees or agents is served with or becomes
subject to any subpoena, order, judgment, discovery, proceeding, enforcement or
other legal process (each, a “Legal Proceeding”) and, which Legal Proceeding
seeks from Pharms disclosure of any documents or information related to the
Services, to the extent such Legal Proceeding is not related to Section 13.2 or
a breach of any term of this Agreement, then Sponsor shall bear and/or reimburse
Pharms for all reasonable third party fees, costs and expenses including
reasonable attorneys’ fees associated with such Legal Proceeding.

 

10.0Third Parties; Investigators; Non-Solicitation.

 

10.1Third Party Agreements. If the applicable Work Order provides that Pharms
will enter into agreements with Investigators or any other third parties to
procure goods or services for the applicable Project as a pass-through expense
to Sponsor under the applicable Work Order (each, a “Third Party” and
collectively, “Third Parties”), such Third Parties shall be independent
contractors and shall not be considered the employees, agents, or subcontractors
of Pharms or Sponsor. To the extent included in the scope of work and budget in
applicable Work Order, Pharms will manage a Third Party related to the
applicable Study (i.e. monitor and verify Project timeline adherence, include in
team meetings to the extent applicable, highlight and escalate performance
issues, recommend corrective actions, if any, related to performance, and
include progress in status reports); with the understanding that Pharms shall be
responsible for the goods or services provided by any Third Parties that provide
goods or services under this Section 10.1.

 

10.2Indemnification. If such Third Parties request an indemnification for loss
or damage caused by the Sponsor’s Project, then Sponsor shall negotiate any such
indemnification directly with the Third Party. Pharms shall not sign such
indemnifications on Sponsor’s behalf.

 

 

 



 7 

 

 

11.0Anti-Bribery. Each party undertakes to the other party that:

 

11.1it will not, and will procure that each of its employees, directors,
officers, affiliates, subcontractors and agents will not, (i) offer, promise or
give an advantage to another person, or (ii) request, agree to receive or accept
a financial or other advantage in violation of any anticorruption laws, rules,
regulations and decrees applicable to the respective party (collectively,
“Legislation”), including the United States Foreign Corrupt Practices Act, as
amended (the “FCPA”), the United Kingdom Bribery Act 2010 (the “Bribery Act”)
and any implementing legislation under the OECD Convention Against the Bribery
of Foreign Government Officials in International Business Transactions (“OECD
Convention”). It is each party’s responsibility to be familiar with, and comply
with, the provisions of the applicable Legislation; and

 

11.2from time to time, at the reasonable request of the other party, it will
confirm in writing that it has complied with its undertakings under subsection
(i) above and will provide any information reasonably requested by the other
party in support of such compliance.

 

12.0Limitation of Liability.

 

12.1Consequential Damages. Neither party, nor its affiliates, nor any of their
respective directors, officers, employees, subcontractors or agents shall have
any liability (including without limitation, contract, negligence and tort
liability) for any loss of profits, opportunities or goodwill or any type of
indirect, incidental, punitive, exemplary, special or consequential damages in
connection with this Agreement or any Work Order or the Services performed by
Pharms.

 

13.0Indemnification.

 

13.1Sponsor Indemnity. Sponsor shall indemnify, defend and hold harmless
(collectively “indemnify”) Pharms and its affiliates, and its and their
directors, officers, members, managers, employees, subcontractors and agents
(each, a “Pharms Indemnified Party”), from and against any and all losses,
damages, liabilities, fines, reasonable attorney fees, court costs, and expenses
(collectively “Losses”), joint or several, resulting or arising from any
third-party claims, actions, proceedings, investigations or litigation relating
to or arising from any third party claims, actions, proceedings, investigations
or litigation relating to or arising from or in connection with this Agreement,
any Work Order, or the Services contemplated herein (including, without
limitation, any Losses arising from or in connection with any Study, test,
device, product or potential product to which this Agreement or any Work Order
relates and any Project related services provided by Pharms at the request of
Sponsor yet prior to finalization and execution of the relevant Work Order),
except to the extent such Losses are determined to have resulted solely from the
gross negligence or intentional misconduct of the Pharms Indemnified Party
seeking indemnity hereunder.

 

13.2Pharms Indemnity. Pharms shall indemnify, defend and hold harmless
(collectively “indemnify”) Sponsor and its affiliates and their directors,
officers, members, managers, subcontractors, employees and agents (“Sponsor
Indemnified Party”) from and against any and all Losses, damages, liabilities,
fines, reasonable attorney fees, court costs, and expenses, joint or several,
resulting or arising from any third party claims, actions, proceedings,
investigations or litigation relating to or arising from or in connection with
this Agreement, any Work Order, or the Services contemplated herein, to the
extent such Losses are determined to have resulted from the gross negligence or
intentional misconduct of a Pharms Indemnified Party or Pharms breach of this
Agreement.

 

13.3Indemnification Procedure. A party seeking indemnification or reimbursement
hereunder shall give the other party prompt notice of any such claim or lawsuit
(including a copy thereof) served upon it and shall fully cooperate with the
indemnifying party and its legal representatives in the investigation of any
matter the subject of indemnification. The party seeking indemnification shall
not unreasonably withhold its approval of the settlement of any claim,
liability, or action covered by Section 13.1 or Section 13.2, as applicable,
will cooperate with counsel of the indemnifying or reimbursing party, and
reserves the right to engage its own counsel to assist in the defense at the
expense of the indemnifying party.

 

 

 



 8 

 

 

14.0Sponsor Cooperation; Disclosure of Hazards.

 

14.1Sponsor Cooperation. Sponsor shall forward to Pharms in a timely manner all
documents, materials and information in Sponsor’s possession or control
necessary for Pharms to conduct the Services. Pharms shall not be liable to
Sponsor nor be deemed to have breached this Agreement for errors, delays or
other consequences arising from Sponsor’s failure to timely provide documents,
materials or information or to otherwise cooperate with Pharms in order for
Pharms to timely and properly perform its obligations, and any such failure by
Sponsor shall automatically extend any timelines affected by a time period
reasonably commensurate to take into account such failure, unless Sponsor agrees
in writing to pay any additional costs that would be required to meet the
original timeline.

 

15.0Conflict of Agreements; No Obligation of Exclusivity.

 

15.1Conflict of Agreements. Pharms represents to Sponsor that it is not a party
to any agreement which would prevent it from fulfilling its obligations under
this Agreement and that during the term of this Agreement, Pharms agrees that it
will not enter into any agreement to provide services which would in any way
prevent it from providing the Services contemplated under this Agreement.
Sponsor agrees that it will not enter into an agreement with a third party that
would alter or affect the regulatory obligations delegated to Pharms in any
Study or Project without the written consent of Pharms, which will not be
unreasonably withheld.

 

15.2No Obligation of Exclusivity. Neither party shall have any obligation of
exclusivity of any nature to the other. Each party shall be free to provide
services or conduct or sponsor clinical or research studies involving other
parties, so long as a party’s agreement with any such third party does not
prevent it from performing its obligations under this Agreement.

 

16.0Change in Law or Rules Governing Clinical Trials. In the event the U.S.
Food, Drug, and Cosmetic Act, or any rule or regulation governing any Services
including without limitation any Good Clinical Practice regulation is amended
revised or revoked during the term of this Agreement, the parties will discuss
the effect of such change on the Agreement and/or on Services being provided
under this Agreement and work together in good faith to implement any necessary
changes to the Services.

 

17.0Force Majeure. In the event either party shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reasons of
strike, lockouts, labor troubles, inability to procure materials or services,
lack or failure of public transportation facilities, failure of power or
restrictive government or judicial orders, or decrees, riots, insurrection, war,
terrorism or acts of public enemies, blockage or embargo, Acts of God, holiday
closings or vacations in the European Union, inclement weather, epidemic, fire
or other reason or cause beyond that party’s control, then performance of such
act (except for the payment of money owed) shall be excused for the period of
such delay. A party may claim relief if such circumstances exist as to its
subcontractor and the delay in performance of the subcontractor will cause or
contribute to a delay in performance by the party. The party claiming relief
under this provision shall notify the other of the circumstances giving rise to
its application, provide an estimate of the impact on its performance, and take
reasonable steps to remove or mitigate the impediment.

 

18.0Notices and Deliveries. Any notice required or permitted to be given
hereunder by either party hereunder shall be in writing and shall be deemed
given on the date received if delivered personally, by a reputable overnight
delivery service, or three (3) days after the date postmarked if sent by
regular, registered or certified mail, return receipt requested, postage prepaid
to the following addresses:

 

If to Pharms:

 

If to Sponsor:

PJSC Pharmsynthez

Attention: CEO

№134, Liter 1, Poselok Kuzmolovsky, St. Kapitolovo, Vsevolozhsky Raion

Leningradskaya Oblast, 188663

Xenetic Biosciences, Inc.

Attention: Chief Scientific Officer

40 Speen St., Ste. 102
Framingham, MA 01701



 

 

 



 9 

 

 

If Sponsor delivers, ships, or mails materials or documents to Pharms, or if
Pharms delivers, ships, or mails materials or documents to Sponsor or to third
parties, then the expense and risk of loss for such deliveries, shipments, or
mailings shall be borne by Sponsor. Pharms disclaims any liability for the
actions or omissions of third-party delivery services or carriers. All
information transmitted by Pharms pursuant to this Agreement will be sent by the
standard transmission method selected by Pharms (telephone, facsimile, mail,
personal delivery or email). Sponsor hereby consents and authorizes Pharms to
send facsimiles relating to the Services, or relating to potential future
services, to any office of Sponsor or Sponsor’s affiliates.

 

19.0Insurance.

 

19.1Pharms. For the term required under the federal and local laws where the
clinical trial is to be conducted , Pharms shall obtain insurance or ensure that
its respective CRO Partners or affiliates who carry out the work obtain
insurance to cover any harm to the life and/or health of a patient that occurs
as a result of a clinical trial conducted pusuant a Statement of Work under this
Agreement. Pharms shall obtain an insurance coverage or ensure that its
respective CRO Partners or affiliates who carry out the work obtain insurance
that is no less than the minimum required under the federal and local laws where
the clinical trial is to be conducted and the rules of the institution where the
clinical trial is conducted. In the case where the clinical trial is conducted
within the legal borders of Russia, the insurance coverage and conditions shall
comply with the requirements of Federal Law of 12.04.2010 N 61-FZ "On the
Circulation of Medicines", as amended. Pharms represents and warrants that it
will use reasonable efforts to name Sponsor as an additional insured on all
applicable insurance policies, whether obtained by Pharms, a CRO Partner or an
affiliate. Pharms shall provide Sponsor party with a certificate of insurance
upon request. In no event shall the obligations set out in this Section 19 in
any way limit or reduce any of either party’s other obligations under this
Agreement, including, without limitation, either party’s indemnification
obligations set out in Section 13.

 

20.0Binding Agreement and Assignment. This Agreement shall be binding upon and
inure to the benefit of Sponsor and Pharms and their respective successors and
permitted assigns. Except as stated above in Section 1.5, neither party may
assign or delegate this Agreement or any Work Order or any of its rights or
obligations thereunder to any party without the express, written consent of the
other party.

 

21.0 Project Steering Committee. To facilitate communication between the Parties
and the review of the strategic decisions under this Agreement, the Parties
shall appoint a Project Steering Committee. The Project Steering Committee shall
be comprised of appropriate representatives of both Parties, initially
consisting of two (2) representatives from each of Sponsor and Pharms. Each
Party shall appoint a Project Steering team leader (and other key contacts, as
necessary) to serve as principal Project Steering Committee liaisons for the
Parties. Employees of each Party who are not on the Project Steering Committee
may attend meetings of the Project Steering Committee, as required to further
the efforts set forth in the Work Order. The initial team leader and Party
representatives shall be identified in each Work Order that is entered into
pursuant to the terms of this Agreement.

 

Any representative of the Project Steering Committee may designate another
individual from such representative's Party to attend a meeting of the Project
Steering Committee in his or her place. In such case, the representative shall
notify the other Party's representative in writing prior to the applicable
meeting. A representative of a Project Steering Committee may be changed by a
Party at any time following written confirmation of the change to the other
Party.

 

The Project Steering Committee shall plan and manage the project and associated
activities to be conducted in connection with the work set forth in each Work
Order and to facilitate communication on the project between the Parties. The
Project Steering Committee shall also be responsible for the sharing of certain
data relating to the Parties’ project efforts in connection with each Work
Order.

 

Modification to, and implementation of, the work set forth in each Work Order
and other day-to day clinical and development activities shall be managed by the
Project Steering Committee. The Project Steering Committee shall meet no less
frequently than once a month in person, by teleconference, web-conference or
video conference as agreed upon by the Parties.

 

 

 



 10 

 

 

Notwithstanding anything herein to the contrary, the Project Steering Committee
shall operate by consensus with representatives of Sponsor having one collective
vote and representatives of Pharms having one collective vote. In the event of
any disagreements between the Parties, and the inability of the Parties to
reasonably resolve the disagreements within thirty (30) days of when the dispute
was presented to the Project Steering Committee, then the dispute shall be
referred to the senior management representatives of each Party. For purposes of
the Project Steering Committee, Sponsor’s senior management representative shall
be its Chief Executive Officer and Pharm’s senior management representative
shall be its Chairman. If the senior management is not able to reasonably settle
the dispute, the Sponsor shall have the deciding vote. If required, the Project
Steering Committee shall be responsible for discussing in good faith and
agreeing on issues relating to forecasting and contingency planning with regard
to a Work Order.

 

21.0Choice of Law, Waiver and Enforceability. This Agreement shall be construed,
governed, interpreted, and applied in accordance with the laws of the State of
Delaware, exclusive of its conflicts of law provisions. The failure to enforce
any right or provision herein shall not constitute a waiver of that right or
provision. Any waiver of a breach of a provision shall not constitute a waiver
of any subsequent breach of that provision. If any provisions herein are found
to be unenforceable on the grounds that they are overly broad or in conflict
with applicable laws, it is the intent of the parties that such provisions be
replaced, reformed or narrowed so that their original business purpose can be
accomplished to the extent permitted by law, and that the remaining provisions
shall not in any way be affected or impaired thereby.

 

22.0Survival. The rights and obligations of Sponsor and Pharms, which by intent
or meaning have validity beyond such termination (including, but not limited to,
rights with respect to inventions, confidentiality, discoveries and
improvements, indemnification and liability limitations) shall survive the
termination of this Agreement or any Work Order.

 

23.0Entire Agreement, Headings and Modification. This Agreement, together with
the relevant Work Orders, contains the entire understandings of the parties with
respect to the subject matter herein, and supersedes all previous agreements
(oral and written), negotiations and discussions. The descriptive headings of
the sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provision hereof. Any
modifications to the provisions herein must be in writing and signed by the
parties.

 

24.0Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered, shall constitute an original, but all
of which together shall constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
Transmission by fax or by electronic mail of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. This Agreement and any Work Order, Change Order, amendment or
modification may not be denied legal effect or enforceability solely because it
is in electronic form, or because an electronic signature or electronic record
was used in its formation.

 

25.0Authority. Each party represents and warrants that it has the power and
authority to enter and perform its obligations under this Agreement without
conflict with, default under, or violation of any law, regulation, or agreement
binding upon it. Each party represents and warrants that this Agreement has been
duly and validly executed and delivered by it and constitutes its legally valid
and binding obligation, enforceable in accordance with its terms, except as
enforcement may be limited by law or in equity.

 

 

 

 

Remainder of page intentionally left blank; signature follow on next page

 

 

 



 11 

 

 


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
through their duly authorized officers on the date(s) set forth below.

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

PJSC Pharmsynthez

Xenetic Biosciences, Inc.

   

By: /s/ Efim Prilezhaev

By: /s/ Jeffrey F. Eisenberg

           (signature)            (signature)    

Print Name: Efim Prilezhaev

Print Name: Jeffrey F. Eisenberg

   

Title: CEO

Title: Chief Executive Officer

   

Date: June 12, 2020

Date: June 12, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

EXHIBIT A

PROGRAM SUMMARY

 

 

Introduction

 

Xenetic Biosciences is developing a CAR T platform (termed ‘XCART’) for the
treatment of certain non-Hodgkin Lymphoma (NHL) subtypes, by targeting a
patient- and tumor- specific lymphoma neoantigen, namely the unique B-cell
receptor (BCR) displayed by a given malignant B-cell clone.

 

XCART will utilize a universal ‘CAR cassette’, into which neoantigen-specific,
antigen-binding domains (ABDs) can be inserted to create a patient-specific CAR.
The resulting CAR construct can then be engineered into an autologous CAR T
product for treatment of the patient’s lymphoma.

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

EXHIBIT B

SAMPLE WORK ORDER

 

WORK ORDER

 

This Work Order (“Work Order”) is between Xenetic Biosciences, Inc., 40 Speen
St., Ste 102, Framingham, MA 01701 (“Sponsor”) and PJSC Pharmsynthez, №134,
Liter 1, Poselok Kuzmolovsky, St. Kapitolovo, Vsevolozhsky Raion, Leningradskaya
Oblast, 188663, Russia (“Pharms”) and relates to the Master Services Agreement
dated as of June 12, 2020 (the “Agreement”), which is incorporated by reference
herein. Pursuant to the Agreement, Pharms has agreed to perform certain services
in accordance with written Work Orders, such as this one, entered into from
time-to-time. This Work Order sets forth the obligations of the parties with
regard to conducting a Stage 1 study (as described in the Attachments to this
Work Order) of Sponsor’s XCART technology, under a protocol (the “Protocol”) to
be prepared and agreed by the Project Steering Committee (as described below).
Once the final Protocol is prepared, such Protocol, including any amendments
thereto, is incorporated herein by reference.

 

The parties hereby agree as follows:

 

1.        Work Order. This document constitutes a “Work Order” under the
Agreement and this Work Order and the services contemplated herein are subject
to the terms and provisions of the Agreement.

 

2.       Services and Payment of Fees and Expenses. The specific services
contemplated by this Work Order (the “Services”) and the related payment terms
and obligations are set forth on the following attachments, which are
incorporated herein by reference:

 



PROJECT ASSUMPTIONS ATTACHMENT 1 SCOPE OF WORK/BUDGET ATTACHMENT 2 TIMELINE
ATTACHMENT 3 PAYMENT SCHEDULE ATTACHMENT 4 MILESTONE//PAYMENTS ATTACHMENT 5
THIRD PARTY VENDORS ATTACHMENT 6

 

3.       Term. The term of this Work Order shall commence on the date of
execution and shall continue until the Services described in Attachment 2 are
completed, unless this Work Order is terminated in accordance with the
Agreement. If the Agreement is terminated or expires, but this Work Order is not
terminated or completed, then the terms of the Agreement shall continue to apply
to this Work Order until the Work Order is either terminated or completed.

 

4.       Amendments. No modification, amendment, or waiver of this Work Order
shall be effective unless in writing and duly executed and delivered by each
party to the other.

 

5.       Standard Operating Procedures. Pharms shall conduct the Study according
to the formats and procedures set forth in Pharms’s Standard Operating
Procedures (“SOPs”).

 

6.       Third Parties. The Third Party vendors who will be performing services
on the Study are set forth in Attachment 6. Sponsor has provided its written
consent and approves such Third Party vendors listed and referred to within this
Agreement.

 

 

 

 



 14 

 

 

7.       Project Steering Committee Members. The initial team leader and Party
representatives for the work conducted under this Work Order are:

 

Sponsor: 1 Curtis Lockshin, CSO; 2 Jeffrey Eisenberg, CEO

 

Pharms: 1 Dmitry Genkin, Member & Chairman of the Board of Directors; 2 Kirill
Surkov, CEO’s science advisor

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

 



PJSC Pharmsynthez

Xenetic Biosciences, Inc.

   

By:_________________________

By:_________________________

           (signature)            (signature)    

Print Name: ___________________

Print Name: ___________________

   

Title: ________________________

Title: ________________________

   

Date: ________________________

Date: ________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 

 

ATTACHMENT 1: PROJECT ASSUMPTIONS

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

ATTACHMENT 2: SCOPE OF WORK/PROJECT BUDGET

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 

ATTACHMENT 3: TIMELINE

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 18 

 

 

ATTACHMENT 4: PAYMENT SCHEDULE

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 19 

 

 

ATTACHMENT 5: MILESTONES SCHEDULE AND PAYMENTS

(Stages defined in Exhibit A –Program Summary)

 

Table 1

 

Milestone Event Payment in USD Payment in Shares [***] $52,500 50,000 shares
[***] $472,500 450,000 shares [***] $525,000 500,000 shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

ATTACHMENT 6: THIRD PARTY AGREEMENTS

 

 

Shemyakin and Ovchinnikov Institute of Bioorganic Chemistry (Moscow)

 

Belarussian Research Center for Pediatric Oncology, Hematology and Immunology

 

Institute of Bioorganic Chemistry of NASB

 

Viciebsk Regional Clinical Oncological Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 21 

 

 

EXHIBIT C

 

SPONSORED RESEARCH AGREEMENT BETWEEN XENETIC AND PHARMSYNTHEZ

 

SPONSORED RESEARCH AGREEMENT

 

This Sponsored Research Agreement (the "Agreement"), is entered into and
effective as of August 12, 2019 (the "Effective Date") by and between PJSC
«Pharmsynthez», a Russian public joint stock company having an address of N2134,
Liter 1, Poselok Kuzmolovsky, St. Kapitolovo, Vsevolozhsky Raion, Leningradskaya
Oblast, 188663, Russia ("Institution"), and Xenetic Biosciences, Inc. having an
address of 40 Speen Street, Ste. 102, Framingham, MA 01701 ("Sponsor"). For the
purposes of this Agreement, Sponsor and Institution may each be referred to as a
"Party" and together as the "Parties."

 

WHEREAS, Sponsor desires to sponsor a Research Project (defined below) at the
Institution under a Principal Investigator selected by the Institution and
approved by the Sponsor;

 

WHEREAS, Sponsor desires to have the Principal Investigator perform the Research
Project on behalf of Sponsor, which shall relate to CAR-T Technology (the
"Purpose");

 

WHEREAS, the research will be conducted pursuant to one or more Work Orders,
which the Parties shall agree upon prior to the initiation of the work and which
shall be subject to the terms of this Agreement; and

 

WHEREAS, Institution is willing to (a) undertake the Research Project, and (b)
grant to Sponsor certain rights under terms and conditions set forth herein.

 

ARTICLE 1: DEFINITIONS

 

1.1       "Affiliate" means any person, corporation, company, partnership, joint
venture and/or finn which controls, is controlled by or is under common control
with Sponsor. As used herein, "control" shall mean direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors.

 

1.2       "Budget" means the indicative budget that shall be set forth in each
Work Order and shall detail the payments to be made by Sponsor for the conduct
of the Research Project, including the amounts due, payment schedule, the
location where invoices should be sent, and the manner and location where
payments should be made, with the understanding that the total budget for all
work to be conducted pursuant to this Agreement and all Work Orders entered into
by the Parties shall not exceed three hundred fifty thousand United States
Dollars ($350,000 USD).

 

1.3       "Invention" shall mean any discovery, improvement or invention,
whether patentable or not, developed, conceived, or reduced to practice during
performance of, or in relation to, the Research Project that relates to, is
based upon or arises as a result of use of, the Sponsor Materials, Sponsor
Confidential Information, and/or the Research Results.

 

1.4       "Project Participant" means any employee, contractor or agent of
Principal Investigator or Institution who may participate in the Research
Project, including, but not limited to, scientists, post-doctoral fellows,
students, and technicians.

 

1.6       "Research Parties" shall collectively refer to Institution and
Principal Investigator.

 

 

 



 22 

 

 

1.7       "Research Project" shall mean the Research Project conducted pursuant
to one or more Work Orders to carry out the Purpose.

 

1.8       "Results" shall mean any, and all data, information and results
generated or produced in the performance of, or related to, the Research Project
by the Principal Investigator and Project Participants.

 

1.9       "Sponsor Material" means any products, product candidates, compound,
biomaterial or other substance of Sponsor delivered to Institution and that may
be used as part of the Research Project, together with its derivatives, progeny,
parts, analogs and homologs, modifications, and any other new chemical entity,
developed by, or for, or otherwise obtained by Sponsor, including, but not
limited to CAR-T Technology.

 

1.20    "Work Order" means any work order entered into by mutual agreement of
the Parties to conduct the work for the Research Project, with the understanding
that Sponsor shall be under no obligation to enter into any particular Work
Order or to advance funds for any specific research or activities under the
Research Project other than pursuant to a signed Work Order.

 

ARTICLE 2: RESEARCH PROJECT

 

2.1       General. Institution, under the direction and supervision of the
Principal Investigator, shall perform the Research Project in accordance with
(a) the one or more Work Orders entered into by the Parties, (b) the terms and
conditions of this Agreement, (c) all instuctions relating to the storage of
Sponsor Material, and (d) all applicable international, federal, state and local
laws, rules, regulations as well as other requirements of any applicable
governmental authority in the performance of the Research Project. Institution
shall proceed diligently with the work set forth in the Research Project by
using its good faith efforts to allocate sufficient time, effort, equipment and
facilities for the conduct of the activities thereunder and using Project
Participants with sufficient skills and experience as are required to accomplish
the objectives of the research activities set forth in the Research Project.

 

2.2       Participants. The Research Project shall be conducted solely by
Principal Investigator and Project Participants at the Institution. In the event
that the Principal Investigator becomes unable or unwilling to continue the
Research Project at the Institution, Sponsor shall have the option to: (a)
continue the Research Project with a substitute researcher proposed by the
Institution and approved by the Sponsor (who shall thereafter be deemed to be
the Principal Investigator for purposes of this Agreement); or (b) to terminate
this Agreement pursuant to Section 5.3.

 

2.3       Records. Institution and Principal Investigator and all Project
Participants shall keep and maintain accurate scientific records fully and
properly that reflect all work done and Research Results achieved in the
performance of the Research Project and shall make such records, including,
without limitation, all records related to the Research Project and Research
Results available to Sponsor to audit and inspect following reasonable
notification requesting an audit. It is understood that such records shall
include laboratory notebooks sufficient to document any patentable inventions
developed, conceived or reduced to practice during the course of the Research
Project. Upon request by Sponsor and at Sponsor's expense, Principal
Investigator shall within a reasonable period of time provide copies of all such
records to Sponsor. Such records shall be maintained by Institution during the
term of this Agreement and for three (3) years thereafter or such time as
required by applicable laws, rules and regulations, with the understanding that
if Sponsor desires that the Institution maintain the records beyond the three
(3) years or such additional time as required, to the extent Institution agrees
to such additional time, Sponsor shall be responsible for the cost to maintain
the records.

 

2.4       Funding. As consideration for conducting the Research Project, Sponsor
shall make available for the Institution the sums set forth in the Budget for
each Research Project. If the Research Project is terminated prematurely, the
amount due hereunder shall be an amount equal to the pro-rata portion of the
actual work performed and reimbursement for any costs actually incurred by
Institution prior to termination.

 

 

 



 23 

 

 

If Sponsor requests, and Institution agrees, to make changes to the scope of the
Research Project and/or it becomes apparant that to carry out the Research
Project revisions will be required as to the amount of the Institution (FTEs or
consumables) resources necessary to carry out the Research Project, Institution
shall provide Sponsor with a revised Indicative Budget, which shall be reflected
in subsequent invoices from Institution and payments by Sponsor pursuant to the
terms of the revised Indicative Budget.

 

2.5       Financial Reporting. Institutionand Principal Investigator acknowledge
that Sponsor may be required by law or trade association rules of which Sponsor
is a member, related to the collection and reporting of any payments or
transfers of value to certain healthcare providers and teaching hospitals
(collectively, "Financial Transparency Laws") , including, but not limited to,
the U.S. Physician Payment Sunshine Act, 42 U.S.C. § 1320a-7h, and the
regulations implemented thereunder, to disclose to certain government agencies
or other entities payments made to the Research Parties or Project Participants
under this Agreement. Institution and Principal Investigator hereby consent to
Sponsor's disclosure of such information, and acknowledge that such information
may become available to the public. Institution and Principal Investigator shall
cooperate with Sponsor in its compliance with Financial Transparency Laws in
connection with this Agreement. Institution shall promptly provide Sponsor, in
the format Sponsor requests, with all information that Sponsor believes it needs
to comply with Financial Transparency Laws in connection with this Agreement.

 

2.6       Reports. Within twenty (20) business days following the end of each
calendar quarter, the Party conducing the Research Project shall provide a
comprehensive summary of the findings, results, data and other information that
are generated by the Research parties as a result of the Research (the
"Results") to Sponsor. During conduct of the Research Project, Institution will
inform Sponsor promptly of any unexpected events or results that arise related
to the Sponsor Materials, including, but not limited to any toxicity issues
identified. Sponsor shall own the Results that are generated. Only Sponsor shall
have the right to use the Results consistent with the terms of this Agreement.
Sponsor may use the final report and all Results in any manner deemed
appropriate by Sponsor for any purpose without further obligation or liability
to the Institution including, without limitation, for further research and
development activities, as well as for submissions to the FDA, EMA or other
regulatory authorities. For the avoidance of doubt, the Institution and
Principal Investigator shall not be permitted to use the Results for any purpose
or third party research or study without the prior written approval of the
Sponsor.

 

2.7       Regulatory Requests. After the completion of the Research Project, the
Research Parties shall provide any information and assistance reasonably
requested by Sponsor for any regulatory filing or regulatory compliance
activities relating to the Research Project including any request for
information from a regulatory agency. The Research Parties agree that time is of
the essence with regard to these matters and will take all steps necessary to
respond to Sponsor in a timely manner.

 

ARTICLE 3: INTELLECTUAL PROPERTY RIGHTS

 

3.1       Ownership; Limited License. The Research Parties acknowledges that the
Sponsor Materials are, and shall at all times remain, the sole property of
Sponsor. Sponsor hereby grants to the Research Parties, during the term of this
Agreement, effective upon delivery of the Sponsor Materials to the Principal
Investigator, a nontransferable, non-exclusive license, with no right of
sublicense, to use the Materials solely for performance of the Research under
the terms of this Agreement.

 

3.2       Invention Disclosure. Institution shall promptly and fully disclose to
Sponsor in writing and with detailed specificity any Invention related to the
Research Project that is developed, conceived and/or reduced to practice by a
Research Party or Project Participant, within twenty (20) days of Institution
becoming aware any such Invention ("Invention Disclosure"). Each Invention
Disclosure provided under the preceding sentence will include a description of
the Inventions and a reference to this Agreement. All Invention Disclosures
shall be the Confidential Information of Sponsor. Sponsor shall solely own all
Inventions, including those set forth in an Invention Disclosure pursuant to
this Section 3.2.

 

3.3       Raw Data and Results. Institution and Sponsor appreciate and
understand that through the work of Institution in conducting the research plan,
certain raw data and results shall be generated, which shall constitute Sponsor
Confidential Information and relate to, use or incorporate or are generated from
Sponsor's information, documents, work product and any other Sponsor Materials
that are delivered by Sponsor to Institution to be evaluated by Sponsor as set
forth in the research plan. The Institution and Sponsor agree that such raw data
and results shall be owned solely by the Sponsor.

 

 

 



 24 

 

 

3.4       Deliverables. Sponsor is, and shall be, the sole and exclusive owner
of all right, title and interest to all information, documents, work product and
any other materials that are delivered by Institution to Sponsor hereunder or
identified in a Work Order and incorporated by reference, or any other written
document describing research or services to be performed by the Principal
Investigator under the terms of this Agreement ("Deliverables"), including all
intellectual property rights therein.

 

3.5       Exclusive Rights to All Inventions and Results. The Research Parties
agree that all Inventions created by and through the Research Project under this
Agreement and all Results are solely owned by Sponsor and Institution has no
rights, other than those Sponsor may grant to Institution to such Inventions and
Results.

 

3.6       No Other Licenses. Except as expressly set forth in this Section 3, no
other right, title or interest of any nature whatsoever is granted by either
Party to the other Party under this Agreement, and neither the delivery of
Material nor the disclosure of Confidential Information shall be deemed to grant
any rights or license to Institution except for the limited license to use the
Materials in Research during the term of this Agreement, as expressly set forth
in Section 3.1.

 

3.7       No Third Party Rights. Neither Institution nor Principal Investigator
has entered into any agreements with any third party providing material or
funding for the Research Project that could result in a claim by such third
party that it has commercial rights to any Inventions made by Institution under
this Agreement. Institution will not involve any third party in the Research
Project, nor use material provided by a third party commercial entity in the
Research Project, without first (a) providing to Institution a copy of the
proposed agreement governing Institution's obligations to such third party
regarding the Research Project and (b) obtaining Sponsor's written consent to
such third party's involvement in the Research Project, such consent to not be
unreasonably withheld.

 

3.8       Protection of Inventions. Sponsor at its sole discretion shall have
the sole right to file for protection of any Inventions, including through
patent protection. To the extent that Sponsor files for a patent, Institution
shall cause all Institution inventors of an Invention to cooperate with Sponsor
to provide assistance and execute any documentation necessary to perfect
assignment. Sponsor shall have all rights and final decisions as to the filing,
prosecution and/or maintenance of all patents or patent applications covering an
Invention. Institution will and shall cause all Institution inventors and others
who are necessary to cooperate with Sponsor in any such filing, prosecution or
maintenance.

 

ARTICLE 4: CONFIDENTIALITY

 

4.1       Confidential Information. For purposes of this Agreement, the term
"Confidential Information" means (a) all information of a confidential, secret,
and/or proprietary nature provided by or on behalf of on party or any of its
Affiliates to the other party in connection with this Agreement, designated as
"confidential." Confidential Information may include, without limitation: trade
secrets; know-how; inventions; technical data; results specifications;
protocols; procedures; information related to chemical or biological compounds,
including but not limited to information on structure and activity; testing
methods; business or financial information; information related to products,
product candidates or research and development programs; the results of research
and development activities, including but not limited to clinical trial results;
product and marketing plans; customer and supplier information; and all
information, reports, evaluations and copies generated or derived by either
Party from any of the foregoing. Confidential Information may also include
information obtained from collaborators, customers, suppliers or vendors of
Sponsor or any of its Affiliates or other third parties who have entrusted their
confidential information to Sponsor or such Affiliates.

 

4.2       Restrictions on Disclosure and Use. The Party receiving Confidential
Information agrees that it will maintain all Confidential Information in strict
confidence, and shall disclose Confidential Information only to those employees,
officers, directors and other representatives of the receiving Party who are
obligated to maintain the confidential nature of such Confidential Information
and who have a need to know such Confidential Information in connection with
performance of the Research. Institution will not disclose Confidential
Information to any other person or entity without the prior written consent of
Sponsor. The receiving Party will not use Confidential Information except for
purposes of performing the Research. Notwithstanding anything to the contrary in
this Agreement, the receiving Party shall be entitled to disclose Confidential
Information to the extent required by applicable law or court order, provided
that the receiving Party furnishes the disclosing Party with prompt written
notice that the Confidential Information is required to be disclosed. Such
notice must be given sufficiently in advance of the required disclosure so as to
provide to the disclosing Party with a reasonable opportunity to seek to prevent
disclosure or to obtain a protective order for the Confidential Information. The
Parties will consult with each other prior to the receiving Party making any
such required disclosure.

 

 

 



 25 

 

 

4.3       Exceptions. The obligations of non-disclosure and non-use under this
Agreement will not apply to information which the receiving Party can clearly
demonstrate, by written records, falls within any of the following categories:

 

(a)              information that was generally known to the public prior to
disclosure or being generated under this Agreement or later becomes generally
known to the public through no fault of the receiving Party;

 

(b)             information that was already known to the receiving Party prior
to disclosure or being generated under this Agreement;

 

(c)              information obtained by the receiving Party from a third party
other than on behalf of the disclosing Party and provided such third party is
lawfully in possession of and has the right to disclose the same without
limitation upon further disclosure; and

 

(d)             information that was independently developed by the receiving
Party without reference to the Confidential Information and other than as part
of the Research.

 

4.4       Safekeeping. Institution shall maintain all the Materials and other
Confidential Information disclosed to it in a secure place with access limited
to those persons who are specifically authorized to have access to such
Confidential Information pursuant to this Agreement. Institution shall promptly
notify Sponsor of any unauthorized use or disclosure of Materials or other
Confidential Information of which it becomes aware or has knowledge and will
take all reasonable steps to assist Sponsor in attempting to minimize any
potential or actual damages or losses resulting from such unauthorized use or
disclosure.

 

4.5       Return of Materials and other Confidential Information. Within thirty
(30) days following the termination or expiration of this Agreement, Institution
shall, as directed by Sponsor, return to Sponsor or destroy any remaining
Materials, including Sponsor Materials and all other Confidential Information,
including all reproductions and copies thereof, and shall delete all references
to such Confidential Information stored electronically or otherwise. At such
time, Institution shall also notify Sponsor in writing as to how much Material,
including Sponsor was used in connection with the Research Project and how much
Material was returned or destroyed under the preceding sentence.

 

4.6       Injunctive Relief. The receiving Party acknowledges and agrees that
any violation of the terms of this Agreement relating to the disclosure or use
of Confidential Information may result in irreparable injury and damage to the
disclosing Party not adequately compensable in money damages, and for which the
disclosing Party may have no adequate remedy at law. The receiving Party
acknowledges and agrees that, if the disclosure or use restrictions contained in
this Agreement are violated, the disclosing Party may need to obtain
injunctions, orders, or decrees in order to protect Confidential Information and
will be entitled to do so, in addition to any other remedies available for
breach at law or in equity, without having to post a bond or show harm.

 

4.7       Publication. Institution may only publish or otherwise publicly
disclose the Research Results with the prior written approval from Sponsor,
wherein such written approval shall not be unreasonably withheld.

 

4.3       Publicity. No Party will use the name of another, nor of any of its
employees, agents or representatives, in any promotion or advertising without
the prior written approval of an authorized representative of the other Party.
The Parties may, however, acknowledge Sponsor's support, the existence of this
Agreement and the general nature of the research being pursued hereunder for
such purposes as Sponsor may consider appropriate or as required by law. In any
such statement, the relationship of the Parties hereunder shall be accurately
and appropriately described.

 

 

 



 26 

 

 

ARTICLE 5: TERM AND TERMINATION

 

5.1       Term. The term of this Agreement shall commence upon the Effective
Date and continue in full force and effect until the earlier of a) completion of
the Research Project and b) July 31, 2020, unless terminated prior to such date
in accordance with this Article 5.

 

5.2       Termination for Breach. Either Party may terminate this Agreement,
effective immediately, if the other Party materially breaches any provision of
this Agreement and fail(s) to remedy such breach within thirty (30) days after
receipt of notice in writing of such breach from the other Party.

 

5.3       Sponsor Termination. If Principal Investigator is unable or unwilling
to continue to conduct the research or otherwise perform the obligations under
this Agreement in connection with the Research Project, or if Principal
Investigator fails to use reasonably diligent efforts to conduct the Research
Project, Sponsor may terminate this Agreement upon thirty (30) days prior
written notice to Institution and shall be under no further obligation to make
monetary payments to the Parties under this Agreement.

 

5.4       Effect of Termination and Expiration. Upon expiration or any
termination of this Agreement, (i) the Principal Investigator shall finalize the
Results that have been compiled to such date, and shall prepare and submit a
final report with respect to such Results to Sponsor; and (ii) the Institution
shall return to Sponsor all unused Sponsor Materials and any Sponsor
Confidential Information within twenty (20) days of Sponsor's request. In the
event of Sponsor termination, any funds paid to Institution by Sponsor under
this Agreement which have not been expended or irrevocably committed upon the
effective date of termination shall be refunded to Sponsor within twenty (20)
days after the effective date of termination.

 

5.5       Survival. The following sections of this Agreement shall survive
expiration or any termination of this Agreement: Articles 3, 4, 6, 7 and 8 and
Sections 2.3, 2.5-2.7, 5.4 and 5.5.

 

ARTICLE 6: REPRESENTATIONS, WARRANTIES AND COVENANTS

 

6.1       Representations and Warranties of the Research Parties. The
Institution represents and warrants to Sponsor that:

 

(a)         The execution, delivery and performance of this Agreement does not
and will not conflict with or result in breach of any term, condition,
obligation or restriction of any other agreement with any third party;

 

(b)         Principal Investigator's and Institution's participation in the
Research Project and execution hereof, including the assignment of Inventions
and Deliverables to Sponsor set forth in Sections 2 and 3, shall not conflict
with any obligations of Principal Investigator to Institution or ally obligation
of the Institution to any other person or entity;

 

6.2       Debarment. Institution and Principal Investigator represent and
warrant that neither they nor any Project Participant or any other person
retained to perform the Research Project pursuant to this Agreement, (a) is
under investigation by the FDA for a debarment action or is presently debarred
pursuant to the Generic Drug Enforcement Act of 1992, as amended (21 U.S.C. §301
et seq.), (b) is under investigation by the FDA for debarment action or is
presently debarred pursuant to Section 306(a) or (b) of the Federal Food, Drug
and Cosmetic Act (21 U.S.C. 335a (a) or (b)), (c) has a disqualification hearing
pending or has been disqualified by the FDA pursuant to 21 C.F.R. Section 312.70
or its successor provisions, or (d) has been convicted of, or is currently
charged with, a felony for conduct relating to the regulation or handing of any
drug product. In addition, Institution and Principal Investigator represents and
warrants to Sponsor that neither they nor any Project Participant or any other
person retained to perform the Research Project pursuant to this Agreement has
engaged in any conduct or activity which could lead to any of the above
mentioned disqualification, debarment, felony or other actions. If during the
term of this Agreement Institution, Principal Investigator or any Project
Participants or any other person retained to perform the Research Project
pursuant to this Agreement: (w) comes under investigation by FDA for a debarment
action or disqualification, (x) is debarred or disqualified, (y) is convicted
of, or is currently charged with, a felony for conduct relating to the
regulation or handing of any drug product or (z) engages in any conduct or
activity which could lead to any of the above mentioned disqualification or
debarment actions, Institution and Principal Investigator shall promptly, but in
no case later than five (5) days, notify Sponsor.

 

 

 



 27 

 

 

6.3       NO WARRANTY; DISCLAIMER. INSTITUTION ACKNOWLEDGES AND AGREES THAT THE
MATERIALS ARE EXPERIMENTAL IN NATURE AND PROVIDED TO INSTITUTION "AS IS."
SPONSOR MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE MATERIALS. IN PARTICULAR,
SPONSOR MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND WITH
RESPECT TO THE PURITY, TOXICITY, STABILITY, MERCHANTABILITY, TITLE,
NON-INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE OF THE MATERIALS.
ACCORDINGLY, SPONSOR SHALL NOT BE LIABLE FOR ANY CLAIMS INSTITUTION MAY HAVE
AGAINST SPONSOR FOR ANY DAMAGES ARISING OUT OF INSTITUTION'S HANDLING, USE,
STORAGE AND DISPOSAL OF THE MATERIALS, EXCEPT TO THE EXTENT THAT SAID DAMAGES
RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SPONSOR. SPONSOR DOES
NOT ENCOURAGE VIOLATION OF ANY THIRD PARTY'S INTELLECTUAL PROPERTY RIGHTS.

 

6.4.      Sponsor Indemnification of Principal Investigator and Institution.
Sponsor will indemnify and hold harmless Principal Investigator, Institution and
their Affiliates and each of their respective directors, officers, agents and
employees from and against any damages, judgments, liabilities, penalties,
losses, costs, and expenses, including, but not limited to, reasonable
attorney's fees, (collectively, the "Losses") incurred in connection with any
third party claim arising out of any adverse event caused or resulting from an
issue with the Sponsor Materials itself that has been provided to the
Institution by Sponsor or breach of any term of this Agreement, except insofar
as such Losses result from Institution's gross negligence or willful misconduct.
Institution shall notify Sponsor promptly of Institution's receipt of notice of
any claim, proceeding or investigation for which indemnification may be sought.
Notwithstanding the foregoing, the failure to give notice shall not impact
Institution right to indemnity under this Section unless Sponsor has been
prejudiced by such failure. Sponsor shall have the right, but not the
obligation, to control the defense of any claim for which Institution is seeking
indemnification, provided Sponsor will not settle any such claim without
Institution prior written consent unless such settlement fully releases
Institution without any admission of fault or wrong-doing on Institution part.
The indemnification set forth in this Section shall include amounts paid in
settlement; provided, however, that no such settlement shall be entered into by
Institution without Sponsor's consent.

 

6.5       Institution Indemnification of Sponsor. Institution will indemnify and
hold harmless Sponsor and its Affiliates and each of their respective directors,
officers, agents and employees from and against any damages, judgments,
liabilities, penalties, losses, costs, and expenses, including, but not limited
to, reasonable attorney's fees, (collectively, the "Losses") incurred in
connection with any third party claim arising out of any misuse of the Sponsor
Materials by Institution the Principal Investigator or any employee or other
individual acting on behalf of the Institution and/or Principal Investigator or
breach of any term of this Agreement, except insofar as such Losses result from
Sponsor's gross negligence or willful misconduct. Sponsor shall notify
Institution promptly of Sponsor's receipt of notice of any claim, proceeding or
investigation for which indemnification may be sought. Notwithstanding the
foregoing, the failure to give notice shall not impact Sponsor's right to
indemnity under this Section unless Institution has been prejudiced by such
failure. Sponsor shall have the right, but not the obligation, to control the
defense of any claim for which Sponsor is seeking indemnification, provided
Sponsor will not settle any such claim without Institution's prior written
consent unless such settlement fully releases Institution without any admission
of fault or wrong-doing on Institution's part.

 

6.6       Representations and Warranties of Sponsor. Sponsor represents and
warrants that Sponsor has the legal right, authority and power to enter into
this Agreement.

 

6.7       Payments. The Parties agree and acknowledge that the compensation
contemplated under the terms of this Agreement (a) constitutes fair market value
for the Research Project. The Research Parties represent and warrant that the
Research Project accurately specifies the research to be provided by the
Research Parties; the Research Project performed under the Agreement does not
involve the counseling or promotion of a business arrangement or other activity
that violates any law, rule or regulation; and the work specified under the
Research Project does not exceed what is reasonably necessary to accomplish its
purpose.

 

6.8       AAALAC. If the Research Project includes work that involves animal
research, Institution each represent and warrant that, before commencement of
activities under the Research Project, it will either attain AAALAC
accreditation or obtain Sponsor's written approval of the applicable procedures
and standards to be used in connection with the Research Project. Institution
shall use its best efforts to maintain AAALAC accreditation (if applicable) for
the duration of the Research Project and shall notify Sponsor promptly if
Institution loses such accreditation during the Research Project, and provide
with any such notice an explanation in reasonable detail describing the
circumstances surrounding the loss of such accreditation. The Research Parties
agree to comply with AAALAC standards or such other standards approved by
Sponsor in writing, as the case may be, in respect of all activities conducted
under the Research Project.

 

 

 



 28 

 

 

6.9       Export Control Laws. Institution agrees not to export or re-export any
Materials or Confidential Information unless Institution has obtained in advance
all required licenses, agreements or other authorizations from the U.S. and
Russian Governments. No information or Materials provided to Institution under
this Agreement shall be exported, re-exported, transferred, or disclosed
contrary to the applicable laws and regulations of the United States and Russia,
or to any country, entity or party which is ineligible to receive such
information or materials under United States and Russian laws and regulations,
including the U.S. Department of Commerce and the U.S. Department of Treasury
and their Russian counterparts. Exports include, without limitation, the sending
or taking of products, materials, items or technical data out of the United
States or Russia in any manner, disclosing or transferring technical data to a
foreign person (i.e., any person who is not a lawful permanent resident of the
U.S. or is not a protected individual as defined by 8 U.S.0 sections 1101 and
1324) whether in the United States or abroad, or performing services for a
foreign client, whether in the United States or abroad.

 

6.10    Limitations. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 6, NO PARTY TO
THIS AGREEMENT MAKES ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, RELATING TO THE RESEARCH PROJECT OR
OTHERWISE UNDER THIS AGREEMENT, AND EACH PARTY TO THIS AGREEMENT SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT OR
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. SOME JURISDICTIONS DO NOT ALLOW
LIMITATIONS ON IMPLIED WARRANTIES, SO THE ABOVE LIMITATIONS MAY NOT APPLY TO A
PARTY IN SUCH JURISDICTIONS.

 

ARTICLE 7: MATERIAL TRANSFER

 

7.1       Transfer. From time to time, Sponsor will use reasonable efforts to
deliver to Principal Investigator such quantity of Sponsor Material (or portion
thereof) as needed to conduct the Research Project. All Sponsor Material, and
all title, interests, and rights therein, shall remain the sole property of
Sponsor.

 

7.2       Use of Material. The Research Parties shall, and shall ensure that
Project Participants, use the Sponsor Material solely in the conduct of the
Research Project and for no other purpose. The Research Parties shall not, and
shall ensure that Project Participants do not, use any Material for their own or
others' benefit or for any purpose not exc 1 usively related to the Research
Project, including without limitation for any direct or indirect commercial
purpose or for research, testing, diagnosis or treatment involving human
subjects, and shall not disclose, distribute, sell or otherwise transfer the
Sponsor Material to any other commercial or non-commercial third party without
Sponsor's prior written consent. The Research Parties agree not to make any
modifications of any Sponsor Material, and agree that any invention or discovery
made in violation of the foregoing shall vest automatically and exclusively in
the Sponsor. The Research Parties agree not to sequence, analyze or otherwise
determine the chemical structure or physical properties of any Sponsor Material,
unless specifically agreed to by the Sponsor and contemplated by the Research
Project.

 

7.3       Storage & Handling. All Sponsor Material shall be stored in a
restricted area and handled, used and disposed of in accordance with all
applicable federal, state and local laws, rules and regulations. Upon conclusion
of the Research Project or upon request by Sponsor, the Principal Investigator
and Institution shall discontinue use of all Sponsor Material and will arrange,
at Sponsor's option, for the return to Sponsor or for the lawful disposal of all
unused Sponsor Material (and shall provide written certification of same).

 

ARTICLE 8: GENERAL PROVISIONS

 

8.1       Independent Contractors. The relationship of Sponsor, on the one hand,
and Principal Investigator and Institution, on the other hand, established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to give either Party hereto the power to direct or
control the day-to-day activities of the other Party hereto, or constitute the
Parties as partners, joint ventures, co-owners or otherwise as participants in a
joint or common undertaking. The Parties agree that neither the Principal
Investigator, nor any Project Participants is an employee of Sponsor.

 

 

 



 29 

 

 

8.2       Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, their respective successors, assigns, legal
representatives and heirs. Sponsor may assign or transfer Sponsor's rights and
obligations under this Agreement to an Affiliate or a successor to all or
substantially all of Sponsor's assets or business relating to this Agreement,
whether by sale, merger, operation of law or otherwise, upon written notice to
Institution. This Agreement shall not otherwise be assignable by Institution
without the prior written consent of Sponsor and any such assignment which does
not receive such prior consent shall be void.

 

8.3       Entire Agreement. This Agreement constitutes the entire and only
agreement between the Parties relating to the subject matter hereof, and all
prior negotiations, representations, agreements and understandings relating to
the subject matter hereof are superseded hereby, provided that Research Parties
agree and acknowledge that Sponsor may enter into consulting type arrangements
with certain individuals at the Institution relating to the Research Project.

 

8.4       Notices. All notices required or permitted under this Agreement will
be in writing and will be given by addressing the same to the address or fax
number for the Sponsor or Institution set forth on the signature page of this
Agreement or at such other address or fax number as the Sponsor or Institution
may specify in writing under this procedure. Notices will be deemed to have been
given (a) three (3) business days after deposit in the U.S. mail with proper
postage for first class registered or certified mail prepaid, return receipt
requested; (b) one (1) business day after fax transmission, with receipt of
transmission confirmed in writing and confirmation copy sent by mail; or (c) one
(1) business day after sending by a nationally recognized courier service for
next day delivery.

 

8.5       Modification. This Agreement may not be modified except by a written
agreement signed by each of the Parties hereto.

 

8.6       Waiver. No waiver of any rights shall be effective unless agreed to in
writing by the Party waiving such right, and the waiver of any breach or default
shall not constitute a waiver of any other right hereunder or any subsequent
breach or default.

 

8.7       Subcontracting. Institution shall not subcontract or otherwise engage
or consult with any other person or entity, other than Principal Investigator,
to perform any of the Research Project without the advance written consent of
Sponsor,which written consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Institution may subcontract with the
Shemyakin-Ovchinnikov Institute of Bioorganic Chemistry, Russian Academy of
Sciences for all or part of the work to be performed hereunder.

 

8.7.1    Permitted Subcontractor. Sponsor's written approval of any
subcontractor ("Permitted Subcontractor") shall not relieve the Principal
Investigator or the Institution of its obligations under the Agreement, and the
Principal Investigator and Institution shall remain fully responsible for
ensuring the performance of each such Permitted Subcontractor and its employees
and for their compliance with the relevant provisions of the Agreement including
but not limited to intellectual property, confidentiality, and publication
provisions;

 

(a)          The Principal Investigator and Institution each represents and
warrants that the Permitted Subcontractor shall perform its obligations
hereunder in accordance with the Law, the terms of this Agreement and any
Research Project issued hereunder; and

 

(b)         Require each Permitted Subcontractor to be bound in writing by
clauses substantially similar to the confidentiality provisions herein and
require each Permitted Subcontractor to assign intellectual property assignment
or license provisions of this Agreement to Sponsor, unless Sponsor agrees
otherwise in writing.

 

(c)         Each of the Principal Investigator and Institution is responsible
for all Institution Permitted Subcontractor(s) and for the payment of their
compensation, including, if applicable, withholding of income taxes, and the
payment and withholding of social security and other payroll taxes, unemployment
insurance, workers' compensation insurance payments and disability benefits.

 

8.8       Headings. The headings of the Articles and sections of this Agreement
are intended for convenience of reference only and are not intended to be a part
of, or to affect the meaning or interpretation of, this Agreement.

 

 

 



 30 

 

 

8.9       Severability. if, under applicable law or regulation, ally provision
of this Agreement is invalid or unenforceable, or otherwise directly or
indirectly affects the validity of any other material provision(s) of this
Agreement ("Severed Clause"), it is mutually agreed that this Agreement shall
endure except for the Severed Clause. The Parties shall consult and use their
best efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.

 

8.10     Construction. The Parties agree that they have participated equally in
the drafting of this Agreement and that the language herein contained should not
be presumptively construed against any of them.

 

8. 11   Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will constitute one and the same instrument. Signature pages to this
Agreement may be exchanged electronically as a portable document format (.pdf)
file and such signature pages shall be deemed originals.

 

8.12     Choice of Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the United States. Further, the Parties
irrevocably agree that any legal action or proceedings brought by or against
them with respect to this Agreement shall be brought in the courts of the United
States, and ill particular, the Federal and State Courts of the State of
Massachussets and, by execution and delivery hereof, the Parties irrevocably
submit to such jurisdiction and hereby irrevocably waive any and all objections
which they may have with respect to venue in any of the above courts.

 

 

 

 

 

 

 

 

 

[Signatures on following page]

 

 

 

 

 

 

 

 



 31 

 

 

 

 

 



IN WITNESS WHEREOF, each Party has executed this Agreement by a duly authorized
individual effective as of the Effective Date.

 



Xenetic Biosciences, Inc. PJSC <<Pharmasynthez>>         By: /s/ Jeffrey F.
Eisenberg                           By: /s/ Peter
Kruglyakov                               Name: Jeffrey F.
Eisenberg                           Name: Peter
Kruglyakov                               Title:
CEO                                                      Title:
CEO                                                        7/8/19

 

 

 

 

PRINCIPAL INVESTIGATOR’S CERTIFICATION

 

I acknowledge that I have read the foregoing Agreement. I will comply with the
terms and conditions of the Agreement both as an individual and as an employee
or agent of Institution and I hereby certify that the representations and
warranties by me as the Principal Investigator in the Agreement are true and
correct on the date hereof.

 

Principal Investigator

 

 

/s/ Surkov Kirill                                                              

Signature

 

Name: Surkov Kirill

 

Title ______________________________________

 

 

 

 

 

 

 

 

 

 32 

